Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of the revised claims and applicant’s arguments and finding a new prior art, the examiner has decided to reopen the prosecution of the application.

        . Non-Final Rejection 

 The Status of Claims:
Claims 1, 3-4, and 21-22 are pending. 
Claims 1, 3-4, and 21-22 are rejected. 

DETAILED ACTION
1. 	Claims1, 3-4, and 21-22 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/EP2017/068228(07/19/2017) 
, which has a foreign priority document, JAPAN 2017-114097 06/09/2017.

    Drawings
3.         The drawing filed on 12/05/2019 is accepted by the examiner. 
        IDS
4.          None.



Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claim(s) 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly by Ohtani et al (Hokkaido University Collection of Scholarly and Academic Papers: HUSCAP, 2010, .p.1-17)
Ohtani et al discloses a composition containing titania TiO2  photocatalyst , NiO in the following:   


    PNG
    media_image1.png
    172
    1143
    media_image1.png
    Greyscale

(see page 3, a section of 2.2)
            

    PNG
    media_image2.png
    336
    1353
    media_image2.png
    Greyscale

(see page 5, a second paragraph  )

    PNG
    media_image3.png
    256
    1376
    media_image3.png
    Greyscale

(see page 6, a section of 3.2 )
These are inherently identical with the claims regardless of mentioning a multilayer structure as in the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6.	Claim(s) 1-3, 4 , 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Katosutoshi et al(JP 2017-87548) in view of Ohtani et al (Hokkaido University Collection of Scholarly and Academic Papers: HUSCAP, 2010, .p.1-17).
 Applicant claims the followings:

3. (Previously Presented) The multilayer structure according to claim 1, wherein a proportion of anatase-type titanium dioxide in the titanium oxide layer is not less than 40.0%.  
4. (Previously Presented) The multilayer structure according to claim 1, further including at least one type of base selected from the group consisting of a metallic base, a ceramic base and a resin base, wherein the conductive portion is disposed on the base.  
21. (Previously Presented) A multilayer structure comprising: a conductive portion containing a metal element A which is not Ti and having electrical conductivity; and a titanium oxide layer disposed on the conductive portion and containing the metal element A in an amount of not less than 1.0 at%, wherein the metal element A is Ni.  
22. (Previously Presented) The multilayer structure according to claim 21, further including at least one type of base selected from the group consisting of a metallic base, a ceramic base, and a resin base, wherein the conductive portion is disposed on the base.   

Determination of the scope and content of the prior art

Katosutoshi et al discloses a decorative plate comprising a substrate, a surface resin layer laminated on the substrate, a metal layer partially disposed on the surface resin layer as in the instant claims 4 and 22, and a functional substance carried on the metal layer, furthermore, the metal layer comprises at least one element selected from the group consisting of Fe, Cu, Ni, Ag, Au, and Al; and a visible light responsive photocatalyst is used for the functional substance, the visible-light-responsive photocatalyst being a platinum-supported titania catalyst, a copper supported titania catalyst, an iron-supported titania catalyst, a nitrogen-doped titania catalyst, a sulfur­doped titania catalyst, or a carbon-doped titania catalyst. (see claims 1, 3, and 5-6) 
 Also, Katosutoshi et al discloses using an anatase-type titanium oxide containing copper in the range of CuO/TiO2 (wt% ratio) = 1.0 to 3.5,as in the inst claim 1 (In part) and the photocatalyst can contain Cu at an amount of 1.0 atom% or above. (see page 20 ,a paragraph#0047) 
Moreover, it discloses a decorative plate having a surface resin layer laminate on a substrate, a copper foil (metal layer) having a grid pattern on the surface resin layer, and a CuO-TiO2 photocatalyst applied onto the copper foil. The substrate and the surface resin layer can be said to correspond to the substrate of the claimed invention, the copper foil (metal layer) can be said to correspond to the electroconductive part, and the CuO/TiO2 photocatalyst can be said to correspond to the titanium oxide layer containing a metal element A. (see page 28, paragraphs#0071-0073)..

The instant invention, however, differs from the prior art in that the claimed 
proportion of anatase-type titanium dioxide in the titanium oxide layer being not less than 12.2% or 40% is unspecified in the prior art.

Ohtani et al discloses a composition containing titania TiO2  photocatalyst and NiO in the following:   


    PNG
    media_image1.png
    172
    1143
    media_image1.png
    Greyscale

as in the instant claim 21 (see page 3, a section of 2.2) 

    PNG
    media_image2.png
    336
    1353
    media_image2.png
    Greyscale

(see page 5, a second paragraph )

    PNG
    media_image3.png
    256
    1376
    media_image3.png
    Greyscale

(see page 6, a section of 3.2 ) 

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the applied Katosutoshi et al art does not expressly teach the claimed proportion of anatase-type titanium dioxide in the titanium oxide layer being not less than 12.2% or 40%. The deficiency of Katosutoshi et al art is cured by Ohtani et al.
2. The difference between the instant application and the applied Ohtani et al is that the Ohtani et al does not expressly teach the itanium oxide layer disposed on the conductive portion and containing the element A in an amount of not less than 1.0 at%, wherein the Ohtani et al are cured by Katosutoshi et al 

Resolving the level of ordinary skill in the pertinent art.

Regarding the instant Claims 1 and 3,  with respect to the lack of disclosing the claimed proportion of anatase-type titanium dioxide in the titanium oxide layer being not less than 12.2% or 40%, the secondary reference, Ohtani et al  does disclose information about titanium dioxide that the typical crystalline composition of P25 titania is composed of 78 % (see page 5, a second paragraph ). Thus, it seems relevant to the claimed invention.


Considering objective evidence present in the application indicating obviousness or nonobviousness.
Katosutoshi expressly discloses the decorative plate comprising a substrate, a surface resin layer laminated on the substrate, a metal layer partially disposed on the surface resin layer, and a functional substance carried on the metal layer, furthermore, the metal layer comprises at least one element selected from the group consisting of Fe, Cu, Ni, Ag, and Al; and a visible light responsive photocatalyst is used for the functional substance. Also, Katosutoshi et al discloses using an anatase-type titanium oxide.  Whereas Ohtani does teach the typical composition containing titania TiO2  photocatalyst having a proportion of 78 % anatase. 
 Both are closely related to each other in a relationship with respect to the decorative plate using for the functional substance as a photocatalyst and the information about the proportion of 78 % anatase content in TiO2 as a photocatalst.
So, it would have been obvious to the skilled artisan in the art to be motivated to incorporate the teaching of Ohtani’s proportion of 78 % anatase of P 25 into  Katosutoshi‘s photocatalyst in order to optimize the use of the photocatalyst  for the system.. .


Conclusion

Claims 1, 3-4, and 21-22  are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        11/4/2021